                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


TONI CHAVES,                                   §
                                               §
                  Plaintiff,                   §                SA-19-CV-00861-ESC
                                               §
vs.                                            §
                                               §
COGENT MEDICAL LABORATORY,                     §
LLC,                                           §
                                               §
                  Defendant.                   §

                                           ORDER

       Before the Court in the above-styled cause of action is the Unopposed Motion of

Defendant’s Counsel to Withdraw [#23]. By his motion, Defendant’s counsel, Michael Galo,

asks the Court to permit him to withdraw from representation of Defendant Cogent Medical

Laboratory, LLC due to Defendant’s lack of responsiveness to any communication from counsel

and a past due balance with counsel’s law firm. On February 7, 2020, the Court issued an Order

directing Mr. Galo to serve Defendant with a letter explaining he is seeking to withdraw as

counsel and advising Defendant that, as an LLC, it must find substitute counsel or face the

possibility of a default judgment. Mr. Galo filed an Advisory with the Court on February 14,

2020 [#26] attaching the letter he sent to Defendant. The Court has reviewed the correspondence

and finds that it adequately apprises Defendant of the risks of proceeding without counsel in

federal court. The Court will therefore permit Mr. Galo to withdraw.

       IT IS THEREFORE ORDERED that the Unopposed Motion of Defendant’s Counsel

to Withdraw [#23] filed by Michael Galo is GRANTED.

       IT IS FURTHER ORDERED that Michael Galo is hereby WITHDRAWN as counsel

for Defendant Cogent Medical Laboratory, LLC.


                                               1
       IT IS FURTHER ORDERED that the Court transmit a copy of this Order to Defendant

at rgates@cogentmedlab.com and by mail to Mr. Robert Gates, Cogent Medical Laboratory,

LLC, 6914 Yorktown Ave., Suite 110, Tulsa, Oklahoma, 74136.

       IT IS FINALLY ORDERED that on or before March 18, 2020, Defendant shall FILE

AN ADVISORY with the Court indicating whether it has obtained substitute counsel.

Defendant is admonished that as an LLC, it may not proceed pro se in federal court, and failure

to obtain substitute counsel could result in a default judgment being entered against the

Company.

       IT IS SO ORDERED.

       SIGNED this 18th day of February, 2020.




                                    ELIZABETH S. ("BETSY") CHESTNEY
                                    UNITED STATES MAGISTRATE JUDGE




                                              2
